(4 5i   t;   tr: cr 1ofo{ uN       ;1   fo      s TlTfs        D   is7;f eouVT
             UN;TrD s7/1 frs of                       v4r'4{r,'(4
                                                puua41
               v.                                              (45L   /U.dl   /;'6-.rAfri/
                           ln)   ll,b,,5                   flunqo\f Srthn ZEf

                                      d/ @r*,t'a7'n*-
                                             41pru7
                 SuCh, )"durffii nrtZzs l, /err,rsiJcr,*tn
                    )e//t'fD
                                                                      1/f Trr*errl
                                                                    );D tdT
                                                                     ?ory'
               rll fuclv,l;t Ui//,^m: har"
                                        /5f
                                            /u*
         J;^6 tosLD rS,r'A 4s7t'rn                      lua               3
         o/s1r/*rl f urvlP
                    7r/pf ^) As ilt7 )n -/At nr/Zrt
         n'/s, )
         ft'             /rr" /r frPs / /r'/h lo n) ),'*'v;
                      bt{rr,
             Y/oT /hc (Dc /eufn)ze
           A ill e.t{,r r' i irr,,
                                   ii, ///? ;ti^ i,t''r, /'u D 4 sTy'un
                                           'l
                                                 -/    s   ^
                                                        -
                                                  .-
                                                  dE



                                                  -
                                                        -

      K R\Rs                                      --    -t




a
ffi
      r ..nt,* S                                  aE

                                                  at-




      H'r:R\S
q                                                 a-




                                                        -
H                                                  -
E     L a\{
             SN }                                 -
X
[J
J
0-
0
      n   FNNN
      R\a I- \ \ \                                -
                                                   -
                                                   --
                                                        E




                                                        a




H
ts
IJJ
      m\J\
      F
      u' \+.-
                   E
           \ --sc l-
                     \
                                                  .-t
                                                        -b




                                                        -
H
      r{\x\<il\s-\
         r,\ 3 Rt
                        i+.r
                                                        -


              UH)



                               i---
                               a-
                                          -
       lz
       IC
       Itr                     ---
                               4

                                              O
       l3
       IH
       |lE-|-{
                                --:           r
                                  --a-        I
                                   ---t




        la
       IZ                          -
       I
       IJ
          r-{
                                   -
       t<         O
                  \o
                  r-{
                  @

      NA          $
                  z
                  ()
       I    u A   lr{



      u
                  F+{
                  F!
            qE    U
                  F.i




      $fii
       II
                  i
            glv Jr-{
            rrtu
